Appellant, Joseph Inskeep, filed his petition in the district court of Creek county for a writ of habeas corpus. The writ was denied, and petitioner appealed from the judgment of said district court to the Supreme Court, by filing with the clerk of said court a petition in error and case-made, on March 20, 1908. On the organization of the Criminal Court of Appeals, said cause was erroneously transferred to this court. The Attorney General has filed the following motion in said cause:
"Comes now, on this November 2, 1909, and moves the court to strike this cause from the docket for the reasons following, that is to say: (1) That this is a civil action, being in the nature of a petition for writ of habeas corpus, filed in the district court of Creek county, state of Oklahoma, and over which this court has no appellate jurisdiction. (2) That no appeal was perfected by the service of notices of appeal on the county attorney of Creek county, and on the clerk of the district court of said Creek county."
From our examination of the files in the cause, we must conclude that this court has never acquired jurisdiction of the cause, as it does not appear from the record that notices to the county attorney of Creek county, and to the clerk of the district court of Creek county, that defendant appeals from the judgment rendered, have been served as required by section 5610, Wilson's Rev.  *Page 246 
Ann. St. 1903. It is apparent from the record that said cause was by order of the Supreme Court inadvertently transferred to this court.
The motion of the Attorney General is therefore allowed, and said cause is ordered to be stricken from the docket of this court.